Citation Nr: 1541970	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-43 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for sigmoid colon cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to June 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for bilateral hearing loss.  

In February 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In April 2014 and again in September 2014, the Board remanded the instant claim for service connection for bilateral hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.

In September 2015, the Veteran's representative waived the 30 day waiting period following the issuance of the September 2015 supplemental statement of the case (SSOC) and requested that the Board proceed with adjudicating the Veteran's appeal.

This appeal is being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals that, with the exception the transcript of the March 2013 hearing, the documents are either duplicative of those contained in the VMBS file or irrelevant to the claim on appeal.

The Board's decision on the claim for service connection for bilateral hearing loss is set forth below.  The claims for service connection for bladder cancer and sigmoid colon cancer-for which the Veteran has completed the first of two actions required to place these matters in appellate status-are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran requested an audit of his benefits in a September 2015 submission.  It does not appear that such an audit has been conducted by the AOJ.  Therefore, the Board does not have jurisdiction over the matter and it is referred to the AOJ for proper action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's currently has bilateral hearing loss disability for VA purposes, and his assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  Bilateral hearing loss disability was first demonstrated many years after service, and there is no competent, credible and probative evidence to support a finding that there exists a medical relationship between the Veteran's current hearing loss disability and his military service, to include alleged noise exposure therein.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R.            §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a June 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2009 AOJ rating decision reflects the initial adjudication of the claim for service connection after issuance of the June 2009 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes post-service VA and private treatment records, and the reports of VA examinations, as requested by the Board in its April 2014 and September 2014 remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required. 

As regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the September 2014 hearing, the undersigned Veterans Law Judge identified the issue on appeal, and solicited testimony from the Veteran regarding his in-service and post-service noise exposure and his post-service symptoms.  The hearing transcript also reflects exchanges between the Veteran, his representative and the undersigned Veterans Law Judge to the Veteran's current treatment and the bases for denial of the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Although the undersigned Veterans Law Judge did not explicitly suggest the submission of any specific additional evidence, any omission in this regard was not prejudicial to the Veteran.  As noted, additional, pertinent evidence was added to the record pursuant to the Board's subsequent remands, to include medical opinion evidence addressing the medical relationship between the Veteran's current disability and service.  As explained below, the Board finds that this evidence is adequate to decide the claim.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Service Connection

The Veteran contends that his exposure to loud noises during service has resulted in current hearing loss.  Specifically, he asserts that in-service noise exposure resulted from his work as a combat engineer building and destroying bridges and using explosives. Additionally, the Veteran contends that he was exposed to noise while testing missiles, from helicopters and from tanks firing their weapons while working in communications. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

If a chronic disease, such as an organic disease of the nervous system (interpreted to include hearing loss), becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See also Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 
However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

In this case, testing results on VA examination in December 2009 reflect hearing loss in both ears to an extent recognized as a disability for VA purposes.  Moreover, the Veteran's available service records include information consistent with the Veteran's assertions of in-service noise exposure.   His DD Form-214 indicates that the Veteran's military occupational specialty was Communications-Electronic Maintenance Support Chief and that he had that position for 16 years.  Given the circumstances of the Veteran's duties in service, the Board finds that he likely had in-service noise exposure, as alleged; there is no reason to question the veracity of the Veteran's assertions in this regard.   Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  
 
Notwithstanding the Board's findings as to current disability and in-service injury, the record does not present a reasonably sound basis for attributing the Veteran's current bilateral hearing loss, first shown many years after service, to his in-service noise exposure.

Service treatment records reflect no complaints of diminished hearing of the ears, and reveal that hearing during service and at separation was within normal limits (audiogram results were within normal limits).  Thus, bilateral hearing loss disability was not shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The report of a December 2009 VA examination reflects the Veteran's reports of being exposed to noise from tanks, gunfire, artillery and helicopters.  He denied excessive post-service noise exposure.  Following a physical examination and a review of the Veteran's claims file, the audiologist opined that it was less likely than not that the Veteran's hearing loss was related to service as he entered and existed military service with normal hearing bilaterally and that there were no significant threshold shifts in either ear.

In a June 2014 opinion, a different VA audiologist opined that it was less likely than not that the Veteran's current complaint of hearing loss had its onset or was otherwise incurred during service.  The audiologist reasoned that the Veteran had entered and exited with normal hearing bilaterally.

In a July 2015 addendum opinion, the VA audiologist who provided the June 2014 addendum opinion opined that it was unlikely that the Veteran's current hearing loss was due to, caused by or the result of service.  The audiologist reasoned that the Veteran's February 1970 pre-induction, September 1979 and October 1980 periodic and May 1990 retirement examinations showed normal hearing bilaterally and that the while the retirement examination showed a standard threshold shift (STS) had occurred at 3000 Hertz in the left ear, hearing was still within normal limits.  The audiologist noted that the frequency of 6000 Hertz was not tested at entry in 1970 and the pure tone threshold of 25 decibels at 6000 Hertz in the left ear at retirement is not considered significant and was still within normal limits.  The audiologist further noted that current science indicates that the "understanding of mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremity unlikely. (Institute of Medicine)."  The audiologist summarized that the Veteran's hearing was normal bilaterally upon discharge from service, that any worsening of hearing sensitivity between the time of discharge and the 2009 examination was unlikely due to noise exposure during service and that the literature published by the Institute of Medicine supports this assessment even if a significant shift in hearing was found between entrance and exit examinations.

Post service, the first documented evidence of bilateral hearing loss is the December 2009 VA examination report.  Thus, the first medical indication of bilateral hearing loss disability was approximately19 years after the Veteran separated from service.  Such time periods are well beyond the one-year presumptive period for establishing service connection for hearing loss in either as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the bilateral hearing loss diagnosed so many years after the Veteran's discharge and any incident of service.  None of the VA medical records treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  In fact, in the June 2014 opinion and July 2015 addendum opinion to address the medical etiology question, as noted, the VA audiology examiner declined to find a nexus between the Veteran's bilateral hearing loss and his service.  As such opinion is based on examination of the Veteran and consideration of his documented medical history and assertions, and supported by stated rationale, the Board accepts such opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, the Board notes that the VA audiology examiner reasoned that the Veteran's bilateral hearing loss was not related to his military noise exposure as his hearing was normal at service discharge and that there were no significant threshold shifts between induction and discharge.  In support of such opinion, the audiology examiner cited to a September 2005 Institute of Medicine report, which found that noise-induced hearing loss occurred in close proximity to actual noise exposure.  There is there contrary opinion of record.

The Board notes a December 2009 opinion in which a VA audiologist determined that the Veteran's bilateral hearing loss was not due to military acoustical trauma as he entered and existed military service with normal hearing bilaterally and that there were no significant threshold shifts in either ear.  However, this opinion is inadequate as the audiologist did not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in his service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  It is therefore being afforded little, if any, probative weight.

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's bilateral hearing loss and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the etiology of the disability at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's hearing loss is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions of medical nexus do not constitute competent evidence on this point, and, thus, have no probative value.

For all the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board notes that in a July 2015 rating decision, the AOJ, inter alia, denied the claims for service connection for bladder cancer and sigmoid colon cancer.  In August 2015, the Veteran filed an NOD with these denials.  The AOJ has not yet issued a SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R            §§ 20.200, 20.201, 20.202.   

Accordingly, these matters are hereby REMANDED for the following action:

Furnish to the Veteran and his representative an SOC addressing the claims for service connection for bladder cancer and sigmoid colon cancer, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on these issues.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claims referenced above, within 60 days of the issuance of the SOC, or the remainder of the one year period following notice of the July 2015 rating decision, whichever is later.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


